Banke, Presiding Judge.
The appellants, Marvin Davis, Mike Paulk, and Bobby Fortner, appeal their convictions of failure to pay for agricultural products in violation of former Code Ann. § 5-9914. The alleged criminal conduct occurred on July 30, 1981. On November 1, 1982, the effective date of the Official Code of Georgia Annotated, former Code Ann. § 5-9914 *894was repealed. See OCGA § 1-1-10 (a) (1). Originally, no similar offense appeared in the new code; however, at the following session of the Legislature, the language of the former code section was re-enacted verbatim as OCGA § 16-9-58 (Ga. L. 1983, p. 485, § 2). The appellants contend that any criminal misconduct of which they may have been guilty under the former statute was pardoned by the Legislature’s action in repealing the statute without an express saving provision applicable to such prior misconduct. Held:
Decided December 5, 1984.
William W. Larsen, Jr., for appellants.
J. Lane Johnston, District Attorney, M. Allen Price, Assistant District Attorney, for appellee.
This issue is controlled favorably to the appellants by this Court’s recent decision in State v. Fordham, 172 Ga. App. 853 (324 SE2d 796) (1984). The convictions are consequently reversed, rendering the remaining enumerations of error moot.

Judgment reversed.


Pope and Benham, JJ., concur.